Citation Nr: 0723916	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  06-17 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals, right inguinal hernia repair with entrapment of 
the superficial cutaneous nerve.

2.  Entitlement to a separate, compensable evaluation for 
entrapment of the femoral nerve, as a residual of right 
inguinal hernia repair.

3.  Entitlement to a separate, compensable evaluation for 
entrapment of the ilio-inguinal nerve, as a residual of right 
inguinal hernia repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from April 1986 to June 
1987.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in November 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida in which a 10 percent evaluation 
was granted for impairment of the superficial cutaneous nerve 
as a residual of the right inguinal hernia repair.

The veteran testified before the undersigned Veterans' Law 
Judge in May 2007.  A transcript of the hearing is associated 
with the claims file.

In accordance with the medical evidence of record and the 
veteran's testimony, the issues have been re-characterized as 
indicated on the front page of this decision.

The issues of entitlement to an evaluation in excess of 10 
percent for residuals, right inguinal hernia repair with 
entrapment of the superficial cutaneous nerve, and 
entitlement to a separate, compensable evaluation for 
entrapment of the femoral nerve as a residual of right 
inguinal hernia repair with nerve entrapment, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The medical evidence establishes that the service connected 
residuals of right inguinal hernia repair are manifested by 
symptomatic entrapment of the ilio-inguinal nerve, and that 
impairment is severe.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for entrapment of 
the ilio-inguinal nerve as a residual of the right inguinal 
hernia repair with nerve entrapment are met.  38 U.S.C.A. 
§ 1155, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159, 
4.1, 4.2, 4.3, 4.7, and 4.124, Diagnostic Code 8630 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

In light of the favorable actions taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

Entitlement to Separate, Compensable Rating for Entrapment of
Ilio-Inguinal Nerve as Residual of Right Hernia Repair with 
Nerve Entrapment

This claim comes before the Board as one of entitlement to an 
increased evaluation for the residuals of inservice right 
inguinal hernia repair.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities. Id. Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder. 38 C.F.R. §§ 4.1 and 4.2.

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2, 
and to resolve any reasonable doubt regarding the extent of 
the disability in the veteran's favor, 38 C.F.R. § 4.3. If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

The veteran was service-connected for residuals of right 
inguinal hernia repair in a June 1988 rating decision.  The 
disability was evaluated as noncompensable under Diagnostic 
Code 7338-7805, which indicates that the hernia repair 
symptomatology was evaluated under the criteria for scars.  
In a July 2002 rating decision, a 10 percent evaluation was 
assigned, effective in February 2002.  The description of the 
disability was changed to residual of right inguinal hernia 
repair, with nerve entrapment of the superficial cutaneous 
nerve.  The disability was evaluated under Diagnostic Code 
7338-8629, which shows that the symptomatology was evaluated 
under the criteria for impairment of the cutaneous nerve of 
the thigh.  

The issue of entitlement to a higher evaluation for residuals 
of the right hernia repair with superficial cutaneous nerve 
is the subject of a remand immediately following this 
decision.  This decision will concern itself with the issue 
of entitlement to a separate compensable evaluation for ilio-
inguinal nerve impairment.

VA examination conducted in May 2002 showed findings of 
slight decrease in sensation to pain and temperature from the 
groin extending down the medial aspect of the thigh to just 
above the knee.  The remainder of the thigh was intact to 
normal sensation.  The examiner diagnosed superficial 
cutaneous nerve entrapment as a result of surgical hernia 
repair.  

In October 2004, the veteran underwent VA neurological 
examination.  The examiner noted complaints of pain on 
flexion of the hip and extension at the knee, even though the 
veteran made a good effort.  Coordination, strength, and 
reflexes were within normal limits, and the examiner observed 
no atrophy.  Numbness was observed below the hernia repair 
scar and extended down on the anterior thigh, approximately 
12 centimeters, more medially than laterally placed, but 
essentially in the midline.  Rolling pinwheel was also 
decreased in sensation in the area.  The examiner diagnosed 
ilio-inguinal nerve entrapment and chronic pain syndrome 
involving the right groin.  

Private treatment records reflect complaints of and treatment 
for significant right thigh pain and pulling.  The veteran 
testified before the undersigned Veterans' Law Judge in May 
2007 that moderate pain is constant, but that he also 
experiences exacerbating episodes of excruciating pain that 
is often debilitating.  The veteran reported similar symptoms 
to VA examiners in May 2002 and October 2004, and private 
treatment records corroborate these complaints.

The medical evidence demonstrates that the veteran manifests 
impairment of the ilio-inguinal nerve as a result of his 
right hernia repair, and that the degree of impairment is 
severe.  A separate, 10 percent, evaluation under Diagnostic 
Code 8630 for severe impairment is therefore warranted.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8630 (2006); See Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994).  

The description of loss of sensation in the upper right thigh 
appears similar in the May 2002 and October 2004 VA 
examination reports.  The May 2002 report shows findings of 
numbness in the medial aspect of the thigh.  The October 2004 
report shows findings of decreased sensation in the midline 
portion of the anterior aspect of the right thigh.  However, 
the examiner in October 2004 associated chronic pain syndrome 
with entrapment of the ilio-inguinal nerve.  The May 2002 
examiner associated only symptoms of decreased sensation.  
The October 2004 report reflects objective findings of pain 
in hip flexion and knee extension, despite the veteran's good 
efforts to comply with range of motion studies.  Thus, even 
assuming, without finding, that symptoms of decreased 
sensation in the upper right thigh overlap, symptoms of pain 
and painful motion-manifestations that were objectively 
observed-are not duplicative or overlapping.  Thus, 
evaluating these manifestations of ilio-inguinal nerve 
entrapment under Diagnostic Code 8630 does not violate 
38 C.F.R. § 4.14.  See DeLuca v. Brown, 8 Vet. App. 202, 206 
- 207 (1995).  

Thus, the criteria for a separate, 10 percent, evaluation 
under Diagnostic Code 8630 are met.  This is the highest 
evaluation afforded by the diagnostic code.  Therefore, there 
is no higher evaluation that can be granted under this 
diagnostic code.  

Consideration of referral of the case for the assignment of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is 
deferred pending the remand, below.


ORDER

A separate, 10 percent evaluation for residual, right hernia 
repair with ilio-inguinal nerve entrapment is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.


REMAND

The veteran submitted additional private medical treatment 
records in March 2007, without waiver of review by the agency 
of original jurisdiction.  See 38 C.F.R. § 19.37.  These 
records document treatment for residuals of right inguinal 
hernia, including an abdominal abscess and neuroma.

In addition, a February 2005 entry in private medical records 
already considered by the RO reflect findings of some form of 
entrapment of the genital femoral nerve in the region of the 
inguinal ligament.  The veteran's treating physician stated 
it is his opinion that this manifestation is the result of 
the inservice inguinal hernia repair.  However, the precise 
nature of this impairment is not entirely clear from the 
record.
The most recent VA examination is dated in October 2004.  
Remand is required to determine the nature and extent of the 
residuals of right hernia repair, including the right hernia 
and abdomen, as well the nature and extent of femoral nerve 
entrapment. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all identified medical 
treatment records concerning treatment 
for the residuals of right hernia repair, 
including abdominal impairment and 
superficial cutaneous nerve and femoral 
nerve entrapment, to include any and all 
treatment records from Bruce Morgenstern, 
M.D. of Lone Tree, Colorado, the VA 
Medical Center (VAMCs) Chicago, Illinois 
and Denver, Colorado, and any other 
health care facility the veteran may 
identify. 

Complete any and all follow-up indicated.  
Document all negative responses.

2.  After completion of #1 schedule the 
veteran for an examination to determine 
the nature and extent of any and all 
manifested residuals of his right hernia 
repair, including recurrence of the 
hernia itself, abdominal impairment, the 
residual scar, and impairment of the 
superficial cutaneous and femoral nerves.  
All indicated tests and studies should be 
performed. The claims folder and a copy 
of this remand must be provided to the 
examiner in conjunction with the 
examination. The examiner should 
summarize the medical history, including 
the onset and course of the residuals of 
his right hernia repair, including 
recurrence of the hernia itself, 
abdominal impairment, the residual scar, 
and impairment of the superficial 
cutaneous and femoral nerves; describe 
any current symptoms and manifestations 
attributed to the residuals of right 
hernia repair; and provide diagnoses for 
any and all neurological, skin, and 
abdominal pathology manifested.

3. After undertaking any other 
development deemed essential in addition 
to that specified above, adjudicate the 
claim of entitlement to increased 
evaluation for residuals, right hernia 
repair with superficial cutaneous nerve 
entrapment and the claim of entitlement 
to a separate, compensable evaluation for 
impairment of the femoral nerve as a 
residual of the right hernia repair with 
nerve entrapment, with application of all 
appropriate laws and regulations, 
including Esteban, supra, and 
consideration of any additional 
information obtained as a result of this 
remand.  If any decision remains adverse 
to the veteran, furnish him with a 
Supplemental Statement of the Case and 
afford a reasonable period of time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for VA 
examination, if scheduled, without good cause could result in 
the denial of his claims. 38 C.F.R. § 3.655 (2006). See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


